



Exhibit 10.1




NINTH AMENDMENT
TO THE SECOND RESTATEMENT OF THE
MERIT MEDICAL SYSTEMS, INC. 401(k) PROFIT SHARING PLAN


This Ninth Amendment to the Second Restatement of the Merit Medical Systems,
Inc. 401(k) Profit Sharing Plan (the “Plan”) is hereby amended as follows,
effective as of August 1, 2016, except as otherwise provided herein:


Section 14 of the Adoption Agreement entitled "CONDITIONS OF ELIGIBILITY" is
amended as follows:


CONDITIONS OF ELIGIBILITY (Plan Section 3.1)
a.
[ ]    No age or service required. No age or service required for all
contribution type (skip to Question 15).



b.
[X]    Eligibility ‑ same for all contribution types. An Eligible Employee will
be eligible to participate in the Plan for all contribution types upon
satisfaction of the following (select one or more of e. ‑ n. below; also select
1. (All Contributions) for each condition selected at e. ‑ m.):



c.
[ ]    Eligibility ‑ different conditions apply. An Eligible Employee will be
eligible to participate in the Plan upon satisfaction of the following either
for all contribution types or to the designated contribution type (select one or
more of d. ‑ n. below; also select 1. OR all that apply of 2. ‑ 4. for each
condition selected at d. ‑ m.):



NOTE:
Unless otherwise specified in this Section, Elective Deferrals include Roth
Elective Deferrals, after‑tax voluntary Employee contributions, and rollover
contributions (unless otherwise selected at Question 46); Matching includes
QMACs; and Nonelective Profit Sharing includes QNECs. "ADP test safe harbor
contributions" (SH) (including those made pursuant to a QACA) and SIMPLE 401(k)
contributions are subject to the conditions for Elective Deferrals except as
provided in Question 27.

Eligibility Conditions
All Contributions
 
Elective Deferrals/SH
Matching
Nonelective Profit Sharing
d. No age or service required
N/A
 
2. [ ]
3. [ ]
4. [ ]
e. Age 20 1/2
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
f. Age 21
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
g. Age ____ (may not exceed 21)
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
h. ____ (not to exceed 12) months of service (elapsed time)
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
i. 1 Year of Service
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
j. 2 Years of Service
N/A
OR
N/A
3. [ ]
4. [ ]






--------------------------------------------------------------------------------





k. ____ (not to exceed 12) consecutive month period from the Eligible Employee's
employment commencement date and during which at least       (not to exceed
1,000) Hours of Service are completed. If an Employee does not complete the
stated Hours of Service during the specified time period, the Employee is
subject to the 1 Year of Service requirement in i. above.
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
l. ____ (not to exceed 12) consecutive months    of employment from the Eligible
Employee's employment commencement date. If an Employee does not complete the
stated number of months, the Employee is subject to the 1 Year of Service
requirement in i. above.
1.
 [ ]
OR
2. [ ]
3. [ ]
4. [ ]
m. Other: 90 days of continuous employment within an eligible class or if
earlier 1 Year of Service as defined under the Plan    (e.g., date on which
1,000 Hours of Service is completed within the computation period) (must satisfy
the Notes below)
1.
 [ X]
OR
2. [ ]
3. [ ]
4. [ ]
n. [ ] Other: _________________ (e.g., date on which 1,000 Hours of Service is
completed within the computation period) (must specify contributions to which
conditions apply and satisfy the Notes below)
NOTE:    If m. or n. is selected, the condition must be an age or service
requirement that is definitely determinable and may not exceed age 21 and for
Elective Deferrals, 1 Year of Service; for Employer matching and/or Nonelective
profit sharing contributions, may not exceed 2 Years of Service. If more than 1
Year of Service is required for Employer matching and/or Nonelective profit
sharing contributions, 100% immediate vesting is required.
NOTE:    If the service requirement is or includes a fractional year, then,
except in a manner consistent with k., an Employee will not be required to
complete any specified number of Hours of Service to receive credit for such
fractional year. If expressed in months of service, then an Employee will not be
required to complete any specified number of Hours of Service in a particular
month, unless selected in k. above. In both cases, the Plan must use the elapsed
time method to determine service, except that the Hours of Service method will
be used for the 1 Year of Service override (e.g., options k. and l.). In such
case, select the Hours of Service method at Question 17.
NOTE:  Year of Service means Period of Service if elapsed time method is chosen.



Waiver of conditions. The service and/or age requirements specified above will
be waived in accordance with the following (leave blank if there are no waivers
of conditions):







--------------------------------------------------------------------------------





Requirements waived
All Contributions
 
Elective Deferrals/SH
Matching
Nonelective Profit Sharing
o.
[X]
If employed on August 1, 2016 the following requirements, and the entry date
requirement, will be waived. The waiver applies to any Eligible Employee unless
c. selected below. Such Employees will enter the Plan as of such date (select a.
and/or b. AND c. if applicable; also select 1. OR all that apply of 2. ‑ 4.):
1.
 [X]
OR
2. [ ]
3. [ ]
4. [ ]
 
 
a. [X] service requirement (may let part-time Eligible Employees into the Plan)
 
 
b. [X] age requirement
 
 
c. [X] waiver is for: DFINE employees employed on August 1, 2016    (e.g.,
Employees of a specific division or Employees covered by a Code §410(b)(6)(C)
acquisition)
p.
[ ]
If employed on __________the following requirements, and the entry date
requirement, will be waived. The waiver applies to any Eligible Employee unless
c. selected below. Such Employees will enter the Plan as of such date (select a.
and/or b. AND c. if applicable; also select 1. OR all that apply of 2. ‑ 4.):
1.
 [X]
OR
2. [ ]
3. [ ]
4. [ ]
 
 
a. [ ] service requirement (may let part-time Eligible Employees into the Plan)
 
 
b. [ ] age requirement
 
 
c. [ ] waiver is for: _________ (e.g., Employees of a specific division or
Employees covered by a Code §410(b)(6)(C) acquisition)
Amendment or restatement to change eligibility requirements
q.
[ ]
This amendment or restatement (or a prior amendment and restatement) modified
the eligibility requirements and the prior eligibility conditions continue to
apply to the Eligible Employees specified below. If this option is NOT selected,
then all Eligible Employees must satisfy the eligibility conditions set forth
above.
 
 
1. [ ] The eligibility conditions above only apply to Eligible Employees who
were not Participants as of the effective date of the modification.
 
 
2. [ ] The eligibility conditions above only apply to individuals who were hired
on or after the effective date of the modification.



    
The Employer executes this Amendment on the date specified below.




 
 
 
Merit Medical Systems, Inc.
 
 
 
 
Date:
December 23, 2016
By
/s/ Fred P. Lampropoulos
 
 
 
EMPLOYER
 
 
 
 

 
 





